DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the 35 U.S.C. 112 rejections and claim objections have been fully considered and are persuasive in view of Applicant’s amendments. The rejections have been withdrawn.
Applicant’s after-final response of 2/22/2022 is entered to expedite prosecution. The Examiner’s Amendment below is made in view of the 2/22/2022 response.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Byrne on 3/4/2022.
The application has been amended as follows: 
Replace Claim 4 with the following:
“A metallic powder mixture, usable for build up via liquid metal deposition or any additive manufacturing method, comprising (in wt%):
a nickel (Ni) based superalloy with a content of 20% to 60%,
a NiCoCrAlY-composition with a content of 70% to 30% and

wherein the melting point of the braze material is at least 10K lower than the melting point of the nickel based superalloy,
wherein the nickel (Ni) based superalloy comprises (in wt%):
Nickel (Ni) 61.6%
Carbon (C) 0.08%
Chromium (Cr) 8.25%
Molybdenum (Mo) 0.50%
Tungsten (W) 9.50%
Titanium (Ti) 0.75%
Aluminum (Al) 5.55%
Boron (B) 0.02%
Tantalum (Ta) 3.20%
Hafnium (Hf) 1.30%,
no Yttrium (Y) and/or
no Rhenium (Re)
wherein the NiCoCrAlY composition comprises (in wt%):
14% - 22% Chromium (Cr)
9.0% – 11.5% Aluminum (Al)
0.3% - 0.5% Yttrium (Y)
11% - 26% Cobalt (Co)
0% - 1.0% Silicon (Si),
0% – 2.5% Rhenium (Re)

Replace Claim 8 with the following:
“The metallic powder mixture according to claim 1, wherein the metallic braze material comprises:
Silicon (Si) and/or Magnesium (Mg) and/or Manganese (Mn).”
Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed powder mixture composition of differing alloy powders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIAOBEI WANG/Primary Examiner, Art Unit 1784